Por cuanto, de acuerdo con el artículo 298 del Código de Enjuiciamiento Criminal, esta corte, en ausencia del juez que conoció del caso, tiene facultad para aprobar un pliego de excepciones;
. Por cuanto, el apelante ha obtenido una transcripción, de la evidencia de conformidad con la Ley No. 4 de 1925, leyes de ese año, página 109;
Por cuanto, el Juez de Distrito de Arecibo ante quien se celebró el juicio se halla ausente;
Por cuanto, la transcripción está certificada por el ta-quígrafo oficial y en la vista del procedimiento sobre apro-bación celebrada el día 6 del corriente el Fiscal manifestó que no tenía objeción alguna que hacer a la aprobación;
Por tanto, en virtud de nuestro poder judicial general y también, por' analogía, del artículo 298 del Código de En-juiciamiento Criminal, se aprueba la dicha transcripción de evidencia.